Citation Nr: 1827529	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, also claimed as shortness of breath.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	George T. Sink, Esq.


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1995 to December 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2013 and May 2017, these matters were remanded for further development.  

The Board notes that in February 2018, the RO granted entitlement to service connection for the Veteran's right shoulder condition with an initial evaluation of 20 percent.  Consequently, this matter is no longer before the Board.

Additionally, the Board acknowledges that a notice of disagreement was recently filed in November 2017 with respect to the Veteran's claims of entitlement to service connection for bilateral pes planus; bilateral plantar fascitis; degenerative arthritis of the spine and spondylolisthesis claimed as lumbar spine condition, residual of parachute jumps; and posttraumatic stress disorder (PTSD).  As it appears that the RO is still developing these claims, the Board will not exercise jurisdiction over them at this time.


FINDINGS OF FACT

1.  The Veteran does not have a respiratory condition that has been related to military service.

2.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's headaches were incurred during military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory condition, also claimed as shortness of breath, have not been met.  38 U.S.C. §§ 1110, 154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Entitlement to service connection for headaches, have been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his respiratory condition and headaches were incurred in service and therefore he is entitled to service connection for these disabilities.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Respiratory Condition

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Further, to the extent that the Veteran does not have a diagnosable chronic respiratory disability, the Board notes that VA must consider whether the Veteran has functional impairment for which service connection may be granted.  See Saunders v. Wilkie, 2018 U.S. App. LEXIS 8467, at *13-17 (Apr. 3, 2018) (indicating that the term "disability" refers to the functional impairment of earning capacity, rather than the underlying cause of the impairment, and pain alone may be a functional impairment).

The Veteran's August 2017 respiratory conditions VA examination does not report a diagnosis of a respiratory disability.  The examiner noted the Veteran's reports of shortness of breath and coughing especially during physical exertions or activities such as climbing stairs.  His VA treatment records from June 2004 to June 2007 reveal no complaints, treatment, or diagnosis of a respiratory condition.  His VA treatment records from April to September 2017 show consistently normal respiratory vital signs and do not indicate any treatment or complaints relating to a respiratory condition.  VA treatment records do show treatment for an episode of bronchitis in March 2015.  No other evidence of treatment for bronchitis is noted in the record.  A pulmonary function test (PFT) was performed on the Veteran in June 2017.  The spirometry test conducted as part of the PFT showed inconclusive results due to the Veteran coughing.  However, lung volumes were normal by plethysmography and the CO2 diffusing capacity was normal.  With regard to the remaining portions of the examination, the examiner noted that the Veteran's lungs were within normal limits, with normal breath sounds, and no ronchi, rales or wheezing.  Additionally, the examiner noted that the Veteran's chest x-ray was normal and is not on any type of medication for a pulmonary condition.

The Veteran has not provided any competent medical evidence demonstrating that he currently has a respiratory disability that was incurred in the line of duty.  No permanent residual or chronic disability subject to service connection is shown by the service treatment records or demonstrated by evidence following service.  

The Board has considered whether the Veteran is entitled to service connection on a presumptive basis; however, the preponderance of the evidence establishes that service connection for his claimed disability cannot be granted based on any applicable presumption.  Although he served during the Persian Gulf War era, the record does not show that he served in Southwest Asia as required under 38 C.F.R. § 3.317.  Therefore he is not eligible for consideration for service connection on a presumptive basis due to this service.

The Board has also considered the statements made by the Veteran and his representative that the Veteran's claimed disability is due to service.  However, because the record does not indicate that the Veteran has the specialized knowledge to attribute his claimed respiratory condition to a disability, the Board finds that these opinions are outweighed by the VA examiner's opinion.  This is because the diagnosis and etiology of respiratory condition is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Thus, the Board finds that service connection must be denied.

B.  Headaches

The Veteran reports that during service he was required to engage in kickboxing as part of his detachment training.  See, e.g., March 2009 VA Form 9.  He was kicked in the face, mouth, and head.  Id.  He takes medication that makes him sleepy.  Id.  While stationed in Ankara, Turkey, he trained in kickboxing and on many days suffered a bloody nose and headaches.  See March 2018 statements.  When he was stationed in Ivory Coast, he states that he reported his headaches to his chain of command and personnel at the U.S. Department of State, but there was no follow-up.  Id.  He has had issues with headaches for years since service.  Id.  Furthermore, the Board notes a July 11, 1997 progress note in his service treatment records (STRs) documenting complaints of fatigue and headaches.  No other documentation relating to headaches was noted in his STRs.  His separation examination was also silent for any headache condition.

As to the nexus element, the Veteran reports that he has had recurrent headaches since service and the August 2017 VA headaches examination noted the Veteran's complaints of headaches during service due to kickboxing training in the Marine Corps.  The examiner also noted the Veteran's history of headaches, pain medication, neurology consults diagnosing him with migraines and cluster headaches, and a visit to the hospital emergency room in July 2006.  The examiner opined that the Veteran's contentions that his headaches are residuals from kickboxing during service are "purely conjectural w/o definite supporting documentation."  He further opined that it is less likely as not that the Veteran's headaches condition was caused by or related to his kickboxing activities during service.  The examiner bases this opinion on the lack of evidence in his STRs pertaining to an adverse condition, head trauma, or complaints relating to kickboxing in service.  The examiner further pointed to the Veteran's VA treatment neurology consults from 2006 to 2010 which never considered head trauma as the cause of his current headaches.

Here, the Board finds that the Veteran's report of having recurrent headaches since service both competent and credible.  As such, resolving all reasonable doubt in his favor, the Board finds that service connection for a headache disorder is warranted.


ORDER

Service connection for a respiratory condition, also claimed as shortness of breath, is denied.

Service connection for headaches is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


